JOURNAL ENTRY AND OPINION
{¶ 1} On March 29, 2006, petitioner Eugene Sowell filed this mandamus action against Judge Ann Mannen. In his petition, Sowell asks this court to order Judge Mannen to specify the number of jail-time credit days he is entitled to receive in State v.Sowell, Cuyahoga County Court of Common Pleas, Case Nos. CR-416393; CR-412419; and CR-423244. Thereafter, on April 4, 2006, Judge Mannen, through the Cuyahoga County Prosecutor's Office, filed a motion for summary judgement in response to petition for original action in mandamus. On April 26, 2006, Sowell filed his opposition to respondent's motion for summary judgment. For the following reason, we grant the motion for summary judgment.
 {¶ 2} Attached to the motion for summary judgment are copies of the journal entries, journalized on June 25, 2002 and November 8, 2002, that demonstrate that Judge Mannen previously calculated and awarded the number of jail-time credit days Sowell was to receive.1 Accordingly, Sowell's request for a writ of mandamus is moot. State ex rel. Gantt v. Coleman (1983),6 Ohio St. 3d 5, 450 N.E.2d 1163; State ex rel. Jerningham v. CuyahogaCounty Court of Common Pleas (1996), 74 Ohio St. 3d 278,658 N.E.2d 723. It must also be noted that any error associated with the calculation of jail-time credit, which seems to be Sowell's main point of contention, must be addressed through a direct appeal. State ex rel. Jerningham v. McCormick, Cuyahoga App. No. 87151, 2005-Ohio-6968; State ex rel. Spates v. Sweeney
(Apr. 17, 1997), Cuyahoga App. No. 71986.
 {¶ 3} Accordingly, we grant the motion for summary judgment. Relator to bear costs. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as required by Civ.R. 58(B).
Writ Denied.
Calabrese, P.J., and Kilbane, J., Concur.
1 The journal entry for Case No. CR-412419 was journalized on June 25, 2002, and Sowell received forty-two (42) days of jail-time credit. The journal entry for Case No. 423244 was journalized on November 8, 2002, and Sowell received one hundred seventy-nine (179) days of jail-time credit. Since Case No. CR-416393 was dismissed without prejudice on May 6, 2002, Sowell did not receive jail-time credit.